DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US PGPub 2018/0164537 A1).
With regard to claims 1 and 16:  Lee discloses a camera module 100 which comprises: a housing assembly (combination of 110 and 190) a carrier assembly 180 160 accommodated in the carrier assembly and the housing assembly and which includes a plurality of lenses arranged in the first direction; and an aperture module (combination of 130, 140, 150, 173, and 174) which is configured to adjust an amount of external light incident on the lens (see ¶0112 disclosing adjustment of light incident upon the lens by the aperture); wherein the aperture module includes a base 150 which includes a base opening through which the at least on lens is exposed when viewed from above the lens (lens visible through the base as shown in Figure 4C); an aperture slider (174, shown in more detail in Figure 7A) which is disposed on one side surface of the aperture base and which is configured to perform a sliding motion along a specified path in a second direction which is perpendicular tot eh first direction (movement between the positions shown in Figures 6A and 6B); an aperture lever 139 which is configured to rotate through a specified angle (see ¶0064 discussing rotation of the elements upon which the lever is formed and ¶0066 disclosing that element 139 is a “lever”); a plurality of aperture blades 130_1 and 130_2 which are configured to move toward or away from each other in a third direction perpendicular to the first direction and the second direction (See Figures 8A-8D showing movement of the blades, note that the second direction in which the slider moves is vertical in the Figures and that the blades change relative position in a horizontal direction as they operate) according to the rotation of the aperture lever (see ¶0098); wherein an amount of external light incident on the at least 

With regard to claims 2 and 17: Lee discloses the inclusion of control circuitry (aperture diving IC 171, see ¶0070) and that the aperture module includes an aperture magnet member 173 coupled to the aperture slider, wherein the housing assembly includes an aperture coil 172 which is disposed to face the aperture magnet member and configured to output an electromagnetic force based on an input signal wherein the control circuitry is configured to control the aperture coil such that the aperture slider moves to and stops at a specified position on the sliding path based on the electromagnetic force output from the coil (see ¶0113 disclosing current supply and generation of electromagnetic force by the coil which moves the magnet and slider forward and backward along the sliding path).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US PGPUb 2018/0343370 A1) in view of Sawanobori (US PGPub 2019/0369461 A1) and Kaise (US Patent 4,588,276).
With regard to claims 1 and 16:  Park discloses in Figure 1 a camera module which comprises a housing assembly 110; a carrier assembly (combination of 300 and 220) accommodated in the housing assembly which is configured to move forward and backward in a first direction (see ¶0054, moves in the optical axis direction for focusing); a lens assembly 210 accommodated in the carrier assembly and the housing assembly and including at least one lens (see ¶0051); an aperture module 500 which is configured to adjust an amount of external light incident on the lens, wherein the aperture module includes an aperture base 510 including a base opening (visible in 522 which is disposed on a side surface of the aperture base and configured to perform a sliding motion along a specified path in a direction perpendicular to the first direction (see Figs. 4 and 8 showing positioning of the slider relative to the base, movement path is defined by support portion discussed in ¶0124-0126); and a plurality of aperture blades 530 and 540 which move toward or away from each other in a third direction perpendicular to the first direction and the second direction depending on a movement of the aperture slider and which control the amount of external light incident on the lens, see ¶0054 and Figures 7a-7b showing blade movements relative to slider movement.
Park differs from the claimed configuration in that Samsung does not disclose the inclusion of an aperture lever configured to rotate through a specified angle depending on the sliding motion of the aperture slider and that the aperture blades move in response to the rotation of the aperture lever.
Aperture control devices which use a lever which rotates through a particular rotation range to control the movement of the blades in the aperture are however known in the art, see Sawanobori (drive lever 4 which moves blades 2 and 3).  These configurations convert a relatively small movement of drive source into a large blade movement due to the drive arm acting as a third degree lever magnifying the movement distance of the blades relative to the movement of the actuator and correspondingly result in faster actuation.  Such configurations are also taught in the art as being able to 
A person having ordinary skill in the art at the time of filing would have found it obvious to configure the aperture unit of Park to have a lever system as in Sawnobori for transmitting the movement force from the slider to the blades in order to increase the distance the blades are capable of moving relative to the movement distance of the slider. 

With regard to claims 2 and 17: The aperture unit of Park includes an aperture magnet member 521a coupled to the aperture slider, and the housing assembly includes an aperture coil 521b which is disposed to face the aperture magnet member and which is configured to output an electromagnetic force based on an input signal which is provided by control circuitry to drive the aperture slider to a specified position, see ¶0090 (note that the control circuitry is not drawn in detail but some form of circuitry is present to provide power to the coil to generate the force).

With regard to claim 13: In Park the aperture base includes a slide rail (protrusion and associated structure including yoke 514, arms 518 and 519, and rail 517, best visible in Fig. 4) formed on a side surface on which the aperture driving system (and thus in the combination the aperture lever) is disclosed and the aperture slider performs the sliding motion on the slide rail.

With regard to claim 14: In Park the length of at least one side of each of the plurality of aperture blades is limited based on a size of the slide rail that corresponds to a direction in which the aperture slider performs the slider motion (the drivable range of the blades, and thus the size of the blades, is limited by the movement range of the slider, which is defined by the size of the slide rail between arms 518 and 519,m see ¶0126.  Thus in Park the blade size can be reasonably considered to be limited by the size of the slide rail).

With regard to claim 15: The aperture module of Park includes a slide ball 516 which is disposed between the slide rail and the aperture slider, with the slide rail and the aperture slider including guide grooves on surfaces facing each other to accommodate the slide ball and allow the slide ball to roll while the slider performs the sliding motion.  This is done to reduce the friction in the system, see ¶0121-0127 discussing the ball arrangement and Figure 9 showing how the ball fits into a pair of corresponding grooves in the slide rail and the slider (the groove in the slider is formed by the intersection of the vertical section which holds the magnet and the horizontal section which extends inwardly to carry protrusion 523).

With regard to claim 18: In Park the carrier assembly includes a first carrier configured to move forward and backward in the second direction and the third direction (carrier 220, see ¶0075, note in Park the “first and second directions” correspond to the claimed second and third directions); a second carrier 300 configured to accommodate the first carrier and move forward and backward in the first direction in the housing 710 which is associated with the movement in the first direction.

Claims 3 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Sawanobori, and Kaise in view Wade et al (US Patent 9,042,042 B2) 
With regard to claim 3: Park does not teach the inclusion of an aperture hall sensor on the housing to sense a magnetic force of the aperture magnet member and the user of that sensor in conjunction with control circuitry to determine a position of the aperture magnet member based on the force of the aperture magnet member and generate a signal to be input to the aperture coil to control the movement of the aperture blades based on the position of the aperture magnet member.
Wade teaches that it is desirable to incorporate hall sensors into the electromagnetic drive mechanisms of a camera module in order to detect where the driven elements are presently located and use that information to control the drive currents applied to the drive coils to drive the driven element to a particular position, see column 24 line 56 through column 25 line 9).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have provided a hall sensor in the aperture coil of Park in order to provide feedback to the drive system of the aperture unit as taught by Wade.

With regard to claim 19: In Park the camera module includes in the housing a first and second coil disposed to face the first magnet member (coils 810b and 830b) and a third coil 730 configured to face the third magnet member.
Park does not teach the provisioning of first, second, and third hall sensors as claimed, and using the outputs of those sensors to determine the position of the magnet members and to control the coils based on the determined position, as claimed.
Wade teaches that it is desirable to incorporate hall sensors into the electromagnetic drive mechanisms of a camera module (providing one hall sensor per sensed magnet) in order to detect where the driven elements are presently located and use that information to control the drive currents applied to the drive coils to drive the driven element to a particular position, see column 24 line 56 through column 25 line 9).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have equipped the camera module of Park with three hall sensors in order to allow the control circuitry to implement a feedback system for control of the shake correction and focusing movements of the camera module, as taught by Wade.

With regard to claim 20: The first coil of Park operates in conjunction with the first magnet member to actuate movement of the lens assembly in an X-Axis direction, the second coil operates in conjunction with the second magnet member to actuate movement of the lens assembly in a Y-Axis direction (the first and second coils of Park move the lens module in two perpendicular coplanar directions, see ¶0072-0079 discussing this operation), and the third magnet operates in conjunction with the third .

Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art does generally teach the obviousness of an aperture lever which has a center portion configured to receive a drive force (as in Sawanobori), the prior art systems which use a slider positioned on the side of the aperture module to generate drive force themselves provide a protrusion on the slider which interfaces with a recess on the driven element and do not provide a protrusion on the driven element as claimed (In addition to Park, Wang US PGPub 2020/0249545 A1 and Seo et al US Patent 10,571,648 B2 teach such a configurations with the sliding member using a protrusion to interface with a recess in the driven member).  Prior art systems which implement a slider (not necessarily on the side of an aperture module) to interface with a lever arm which incorporate protrusions on the lever arm do so in positions which are distant from the central portion of the element (such a configuration is in Kim, US Pub 2017/0324892 A1, cited by applicant, with element 235c interfacing with the slider to control movement of the lever arm 235).  Lee as applied above is an exception, but in Lee the entire lever member protrudes into the sliding member and the lever member thus does not have structure which meets the rest of the claim 4 limitations.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON W RHODES, JR/Examiner, Art Unit 2852